DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
Acknowledgement is made of the preliminary amendment filed on March 18, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 23, 2021 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on March 18, 2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 1 – 2 and 4 – 9 are allowed.

The following is an examiner’s statement of reasons for allowance: The claimed combination found within independent claim 1 is considered novel and unobvious in view of the prior art of record and several of the claimed components of the combination found within independent claim 1 can be found in the prior 
Claim 1 is allowable because no prior art of record is considered to teach or suggest the combination of limitations directed to a primary node of a seafloor observatory network based on a constant current power supply comprising all the features as recited in the claims.. 
Claims 2 and 4 - 9 are allowed by dependence on claim 1. 

The closest prior art are considered to be:
Xu (CN 107093894 A) (IDS Record), teaches a base station provides constant current power, which is further converted into a plurality of auxiliary power supplies, outputting a constant-voltage power supply, and the access and disconnection of a base station to the network; and a communication control module is used for monitoring the internal state of the base station by means of main controller backup, sending state information to a shore base station, and receiving an instruction from the shore base station. It is common general knowledge to further transmit data uploaded by an external device to a shore base station and to receive an instruction from the shore base station to carry out fault isolation when a fault occurs in the internal state. 
Howe “Power Systems for Ocean Regional Cabled Observatories”, teaches a seafloor observatory network (Fig. 1) based on a constant current (CC) power-feed system and Constant voltage (CV) power-feed system, and Hybrid power-feed system that consists of both CV power feed subsystem and CC power-feed subsystem.  
He (CN 106602524 A) (IDS Record), teaches a branch unit device for a seabed observation network system, and a submarine cable fault isolation method. The branch unit device comprises a start circuit, a power supply circuit, a relay control circuit, a measurement circuit, and a microcontroller. A branch unit can enable a plurality of pieces of observation equipment to be connected to form the seabed observation network system, the submarine cable fault isolation method is called for use through the internal microcontroller, and a relay switch is cut off when a seabed photoelectric composite cable has a fault, thereby achieving the isolation of a submarine cable fault. The device is low in power consumption, is high 
Hazel (US 9,379,544 B2), teaches a system and method for coupling electrical power subsea. The system comprises a subsea electrical distribution system having at least one modular circuit breaker assembly. The modular circuit breaker assembly is controlled by a control system that has a plurality of circuit breaker controls. Each circuit breaker is operable to be controlled by a plurality of circuit breaker controls and each circuit breaker control is operable to control a plurality of circuit breakers. Therefore, control of each circuit breaker is maintained even if a circuit breaker control fails. The system has extendable electrical connectors to facilitate connection of subsea electrical distribution system components.
Stewart (US 2012/0247809 A1), teaches a marine cable, wherein the core portion 54 of the marine cable being separated from the outer layer of cable 50 above the topside of the ball continues upward to a waterproof junction box 80. In junction box 80 (or an equivalent structure) the conductors extending within the core 54 of the cable 60 (e.g., copper and/or optical fiber conductors) are connected to corresponding conductors present in flexible cable 76. 

Examiner’s Note: the limitations “the primary node is connected to a shore station and an adjacent primary node by means of different submarine cable terminal boxes and the primary node comprises an underwater power module and a communication control module” and “the communication control module is configured for monitoring an internal state of the primary node by means of control system backup” the term “means” does not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph issues because a structural devices such as “different submarine cable terminal boxes” and “control system backup” are performing the claimed functions.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Liang (CN 110752580A) a connection box power supply system and method for undersea observation network, providing and distributing the needed electric energy for the control device in the seabed observation network connection box and the measuring instrument hung outside the connection box. It comprises a controller, a power conversion circuit, an energy storage battery pack, a power distribution circuit, a detection and protection circuit; the controller is responsible for the operation control and the state monitoring of the whole power supply system; the power conversion circuit is capable of converting the high voltage into low voltage; the power supply device is directly used; the energy storage battery pack can automatically provide electric energy for the electric device of the connection box under the condition without external electric energy input, and maintain the system operation; power distribution, detection and protection circuit can control the electric device on the connection box, real time detecting the power utilization state of each loop, and providing protection measures in the aspect of the hardware and software of over-current; short circuit and so on fault can accurately judge the fault reason and make response in time, ensure the power of the device on the connection safety.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836

						/JARED FUREMAN/                                                                     Supervisory Patent Examiner, Art Unit 2836